Citation Nr: 0921979	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  07-11 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military during 
World War II, from August 1944 to September 1945.  He died in 
April 2006.  The appellant is his surviving spouse (widow).  
She appealed to the Board of Veterans' Appeals (Board) from 
an August 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In her April 2007 Substantive Appeal (on VA Form 9), the 
appellant requested a hearing at the RO.  She indicated that 
she wanted a hearing there before a local Decision Review 
Officer (DRO), but also before a Member (Veterans Law Judge) 
of the Board.  The RO scheduled her hearing with the local 
DRO for July 16, 2007, but she failed to report (FTR) for the 
hearing.  She also failed to report for her hearing before 
the Veterans Law Judge of the Board (Travel Board hearing), 
which the RO had scheduled for September 10, 2008.  She did 
not offer any explanation for her absence or request to 
reschedule her hearing.  Therefore, her hearing request is 
considered withdrawn.  See 38 C.F.R. § 20.704(d) (2008).

The Board has advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) for further development and 
consideration.




REMAND

Before addressing the cause-of-death claim at issue in this 
appeal, the Board finds that additional development is 
required.  

The appellant asserts the Veteran suffered a gunshot wound to 
the chest during World War II, which she believes led to lung 
cancer and, in turn, his death.  More specifically, she says 
the location of the initial wound and cancer were the top 
lobe of his left lung, which had to be removed and, 
ultimately, resulted in complications from the surgery and 
his eventual death.

The law provides dependency and indemnity compensation (DIC) 
for a spouse of a Veteran who dies from a service-connected 
disability.  See 38 U.S.C.A. § 1310 (West 2002 & Supp. 2007).  
A service-connected disability is one that was incurred in or 
aggravated by active military service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  

The death of a Veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 C.F.R. § 3.312(a).  
A principal cause of death is one which, singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  
See 38 C.F.R. § 3.312(b).  A contributory cause of death is 
one which contributed substantially or materially to cause 
death, or aided or lent assistance to the production of 
death.  See 38 C.F.R. § 3.312(c).  It is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  Id.



It is recognized there are primary causes of death that, by 
their very nature, are so overwhelming that eventual death 
can be anticipated irrespective of co-existing conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was, itself, of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

So as is readily apparent, to establish her entitlement to 
death benefits, the appellant must somehow link the Veteran's 
death to his military service - including by way of an 
already service-connected disability.  Cf. Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992)).  

The Veteran's certificate of death indicates he died in April 
2006.  The immediate cause of death was cardiopulmonary 
failure due to or as a consequence of cerebral vascular 
accident (i.e., stroke).  Shedding further light on his 
death, an April 2006 VA inpatient treatment discharge summary 
noted he died with diagnoses of left lung adenocarcinoma and 
status post left upper lobe resection, from earlier that 
month.  Other VA treatment records during April 2006 and 
private treatment records from March 2006 also indicate he 
was diagnosed with left upper lobe cancer and surgically 
treated for that pathology in April 2006.

At the time of his death, the Veteran was service connected 
for residuals of a shell fragment wound of the right wrist 
with injury to muscle groups VII and IX, including partial 
severance of the tendon of the extensor pollicis longus, 
rated as 
40-percent disabling; residuals of a gunshot wound to the 
left anterior chest wall, with injury to muscle groups XXI 
and II, rated as 30-percent disabling; and 
traumatic arthritis of the right wrist, rated at 10 percent.  
His combined rating was 60 percent.

Records show the Veteran sustained the shell fragment wound 
to his left anterior chest wall in February 1945, during 
World War II combat in Germany.  At the time of the injury 
there was some lung trauma because he expectorated blood.  
Military hospital records dated in May 1945 reveal that he 
had shrapnel wounds to his left anterior chest.  The wounds 
were debrided and the foreign body removed.  He had a 11/2 inch 
scar to the left of the sternum at about the 3rd interspace.  
A May 1945 chest x-ray was negative.  In August 1945, his 
scar moved with a sucking motion on inspiration and 
expiration.  

In January 1992, a VA examination of the Veteran revealed a 
well healed scar over the left lateral border of his sternum.  
The examining physician indicated the scar was adherent to 
the underlying tissue.  There also was a slight pulling 
sensation in the scar over the chest wall.  The diagnosis was 
gunshot wound of the left anterior chest wall with injury to 
muscle group II.

The Veteran testified at a hearing before a RO hearing 
officer in March 1993.  He reiterated there was a slight 
pulling sensation in his chest, and that he was unable to 
rush or hurry.  He indicated that he had been a farmer since 
his discharge from the military.

A VA examiner determined in May 1993 that the Veteran's 
service-connected chest wound did not cause his coronary 
artery disease.  Since, however, it remains unclear just what 
role, if any, his service-connected disabilities played in 
his death, a medical opinion is needed to assist in making 
this important determination.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).  



It also appears the RO has failed to obtain all of the 
Veteran's relevant VA treatment records.  Indeed, although 
the discharge summary from his April 2006 terminal 
hospitalization is on file, the actual treatment notes during 
the course of that inpatient admission are noticeably absent.  
For instance, the discharge summary refers to the left upper 
lobe resection earlier that month, and a large right MCA 
stroke the day after, but the medical records documenting 
these events have not been associated with the claims file 
for consideration.  Other VA treatment records from earlier 
in 2006, as well as the prior year, would also clarify any 
life-threatening conditions.  So, at minimum, VA needs to 
obtain all of his relevant treatment records from the local 
VA Medical Center (VAMC) in Jackson, including any dated from 
2005 until his death in April 2006.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA has constructive, if not actual, 
notice of these additional records because they are generated 
within VA's healthcare system).  See also 
38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§  3.159(c)(2), (c)(3).  
So, on remand, the AMC must attempt to obtain these 
outstanding additional records and, if they do not exist, 
must make an express declaration confirming that further 
attempts to obtain them would be futile.  The appellant 
should also be apprised of the latter situation, if it 
arises.  

Accordingly, the cause-of-death claim is REMANDED for the 
following additional development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	Contact the local VAMC in Jackson, 
Mississippi, to obtain all of the Veteran's 
relevant treatment records, especially any 
outstanding records not already associated 
with the claims file dated from 2005 until his 
death in April 2006.  In particular, ensure 
that all records of his terminal 
hospitalization are in the claims file for 
consideration.  If these requested records are 
unavailable, or the search for them otherwise 
yields negative results and further attempts 
to obtain these records would be futile, this 
must be documented in the claims file and the 
Appellant-widow notified in accordance with 38 
C.F.R. § 3.159(c)(2).

2.	Obtain a medical opinion to determine 
whether it is at least as likely as not 
(meaning 50 percent or more probable) that:
a.)	the Veteran's service-connected 
gunshot wound to the left anterior chest 
wall and the associated residuals 
contributed substantially or materially 
to his death or were otherwise of such 
severity as to have had a material 
influence in accelerating his death; or
b.)	whether, instead, his death from 
cardiopulmonary failure due to or as a 
consequence of a cerebral vascular 
accident (stroke) was more likely the 
result of factors unrelated to his 
military service.  

To facilitate making this important 
determination, have the designated physician 
review the claims file, including the 
death certificate, a complete copy of this 
remand, and the relevant medical records on 
file - including those concerning the 
terminal hospitalization.

The term "at least as likely as not" does not 
mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.

The designated VA physician should discuss the 
medical rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings and information obtained from review 
of the record.

3.	Then readjudicate the cause-of-death 
claim in light of any additional evidence.  If 
the claim is not granted to the Appellant's 
satisfaction, send her another supplemental 
statement of the case (SSOC) and give her an 
opportunity to respond to it before returning 
the file to the Board for further appellate 
consideration.

The Appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West 2002 and Supp. 2007).  



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

